Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 1 of 9 Page ID #:350



    1   Juan Hong (SBN 234046)
        Law Office of Juan Hong, A Law Corp.
    2   4199 Campus Drive, Suite 550
        Irvine, CA 92612
    3   Phone: (949)509-6505
    4   Fax: (949) 335-6647
        Email: jhong48@gmail.com
    5
        Attorney for Plaintiff Myung Choi
    6
    7   SANDRA L. MCDONOUGH (SBN 193308)
        smcdonough@paulplevin.com
    8   CORRIE J. KLEKOWSKI (SBN 251338)
        cklekowski@paulplevin.com
    9   KEVIN M. BROWN (SBN 306698)
        kbrown@paulplevin.com
   10   PAUL, PLEVIN, SULLIVAN &
   11   CONNAUGHTON LLP
        101 West Broadway, Ninth Floor
   12   San Diego, California 92101-8285
        Telephone: 619-237-5200
   13   Facsimile: 619-615-0700
   14
        Attorneys for Defendants Board of Trustees of
   15   the California State University, Aurora Wolfgang,
        Terri J. Nelson, Maria Antonieta Gallegos-Ruiz,
   16   Arturo Fernandez-Gibert, Eri Yasuhara,
        Risa Dickson, and Andrew Bodman
   17
   18                             United States District Court
                              For the Central District of California
   19                                  Western Division
   20   MYUNG CHOI                  )               Case No. 5:14 CV 01707 VAP (DTBx)
   21                               )               LEAD CASE NUMBER
        Plaintiff,                  )
   22                               )               [Consolidated with Case No. 2:14-cv-
        vs.                         )               08337 VAP-(DTBx)]
   23                               )
        AURORA WOLFGANG, TERRI J.   )               JOINT RULE 26(F) REPORT
   24   NELSON, MARIA ANTONIETA     )
   25   GALLEGOS-RUIZ, ARTURO       )               Judge: Hon. Virginia A. Phillips
        FERNANDEZ-GIBERT, ERI       )               Courtroom: 8A First Street Court House
   26   YASUHARA, RISA DICKSON, AND )
        ANDREW BODMAN, DOES 1       )               Date: October 15, 2018
   27   THROUGH 10.                 )               Time: 01:30 p.m.
   28                               )
                                                1
                                      JOINT RULE 26(F) REPORT
Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 2 of 9 Page ID #:351



    1   Defendants                  ) Complaint Filed: August 18, 2014
                                    )
    2                               )
        MYUNG CHOI                  )
    3                               )
    4   Plaintiff,                  )
                                    )
    5   vs.                         )
                                    )
    6   BOARD OF TRUSTEES OF THE    )
    7   CALIFORNIA STATE UNIVERSITY )
                                    )
    8   Defendant.                  )
                                    )
    9                               )
   10
   11         TO THE HONORABLE VIRGINIA A. PHILLIPS:
   12         Pursuant to this Court’s September 26, 2018 Order DENYING Defendants’
   13   Motion to Stay Proceedings (Dkt. No. 46), Federal Rule of Civil Procedure 26(f),
   14   and Central District of California Local Rule 26-1, Plaintiff MYUNG CHOI
   15   (“Plaintiff”) and Defendants Board of Trustees of The California State University
   16   (“University”), Aurora Wolfgang, Terri J. Nelson, Maria Antonieta Gallegos-Ruiz,
   17   Arturo Fernandez-Gibert, Eri Yasuhara, Risa Dickson, and Andrew Bodman,
   18   (collectively “Defendants”), by and through their respective counsel of record,
   19   hereby submit the following Joint Rule 26(f) Report.
   20   Rule 26(f) Conference.
   21         The following persons participated in Rule 26(f) conferences on May 31,
   22
        2018, and October 4, 2018 by telephone, and thereafter by emails: Juan Hong,
   23
        Counsel for Plaintiff, and Kevin Brown, Counsel for Defendants.
   24
              Counsel for Plaintiff and Defendants discussed the substance of this joint
   25
        report, as well as other issues related to the facilitation of the discovery process.
   26
   27   ///

   28   ///
                                                   2
                                        JOINT RULE 26(F) REPORT
Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 3 of 9 Page ID #:352



    1   a. Synopsis:
    2         California State University, San Bernardino, hired Plaintiff Myung Choi
    3   (“Choi”) in 2005 as an assistant professor in a “tenure-track” position in the World
    4   Languages and Literatures Department. An assistant professor, such as Choi, is
    5   normally considered for tenure in her sixth year after receiving yearly performance
    6   reviews. Plaintiff alleges she performed her duties “diligently and responsibly,”
    7   but because of her race and because she previously complained of race
    8   discrimination, Defendants terminated her employment on May 31, 2013.
    9   Defendants deny these allegations and contend Plaintiff was denied tenure because
   10   she had not demonstrated the excellence in service, scholarship, or teaching
   11   required for tenure.
   12         On August 18, 2014, Plaintiff filed a Complaint in this Court and brought
   13   the following claims against Defendants Aurora Wolfgang, Terri J. Nelson, Maria
   14   Antonieta Gallegos-Ruiz, Arturo Fernandez-Gibert, Eri Yasuhara, Risa Dickson,
   15
        and Andrew Bodman (collectively, “Individual Defendants”): (1) race
   16
        discrimination, in violation of 42 U.S.C. § 1981, against all Individual Defendants
   17
        in their individual capacities; (2) race discrimination, in violation of 42 U.S.C. §
   18
        1983, against all Individual Defendants in their individual capacities; (3) race
   19
        discrimination, in violation of 42 U.S.C. §§ 1981, 1983, against Dr. Bodman in his
   20
        official capacity; (4) retaliation, in violation of 42 U.S.C. § 1981, against all
   21
        Individual Defendants in their individual capacities; (5) violation of Plaintiff’s
   22
        right to freedom of speech, in violation of 42 U.S.C. § 1983, against all Individual
   23
        Defendants in their individual capacities; and (6) conspiracy to discriminate, in
   24
        violation of 42 U.S.C. § 1985, against all Individual Defendants in their individual
   25
        capacities. (Doc. No. 1). The Court dismissed Plaintiff’s sixth claim on December
   26
        3, 2014. (Doc. No. 21).
   27
   28
                                                   3
                                        JOINT RULE 26(F) REPORT
Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 4 of 9 Page ID #:353



    1
              On October 28, 2014, Plaintiff filed a separate action in this Court and
    2
        brought the following claims against the University only: (1) race discrimination,
    3
        in violation of 42 U.S.C. § 2000e-2(a); and (2) retaliation for complaints of
    4
        discrimination, in violation of 42 U.S.C. § 2000e-3(a). (Choi v. Board of Trustees
    5
        of the California State University, No. 2:14-cv-08337-VAP-DTBx (C.D. Cal., Oct.
    6
        23, 2014)).
    7
              On June 21, 2018, after a joint motion, the Court consolidated Plaintiff’s two
    8
        federal actions. (Dkt. No. 40).
    9
              The Defendants deny all claims in Plaintiff’s complaints and contend
   10
        Plaintiff’s claims are limited or barred by the following affirmative defenses: facts
   11
        insufficient to state a claim, statute of limitations, government immunities set forth
   12
        in Code sections 815, 815.2, 818, 818.2, 818.8, 820.2, 821, 821.6 and 822.2, failure
   13
        to exhaust administrative and judicial remedies, privileged conduct, failure to
   14
        mitigate, workers compensation exclusivity, avoidable consequences, laches, res
   15
        judicata and collateral estoppel, abstention, the Rooker-Feldman doctrine, Eleventh
   16
        Amendment immunity, and qualified immunity.
   17
        b. Legal issues:
   18
              Whether the acts, and failure to act, allegedly perpetrated against Plaintiff
   19
        Myung Choi amounted to unlawful discrimination on the basis of race and
   20
        retaliation for filing informal and formal complaints of race discrimination.
   21
              Whether one or more administrators or officials of the University, with
   22
        authority to take corrective action on Plaintiff’s behalf, had actual notice of said
   23
        alleged discrimination and failed to adequately respond, in violation of its own
   24
        policies.
   25
              Whether, as a direct and proximate result of the Defendants’ alleged acts and
   26
        failure to act, Plaintiff unlawfully suffered the following injuries and damages:
   27
   28
                                                    4
                                          JOINT RULE 26(F) REPORT
Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 5 of 9 Page ID #:354



    1
              (1)     Plaintiff was denied tenure and promotion to Associate Professor,
    2
        resulting in lost pay and benefits, including pension or retirement benefits.
    3         (2)     Plaintiff was discharged from employment with the University.
    4         (3)     Plaintiff has suffered and continues to suffer substantial humiliation,
    5   serious mental anguish and emotional distress.
    6         Whether individual Defendants are liable to Plaintiff pursuant to federal law
    7   42 U.S.C. §1983.
    8         Whether, at the time of the denial of Plaintiff’s application for tenure and
    9   promotion, individual Defendants were acting under color of the laws and
   10   regulations of the State of California.
   11   c. Damages:
   12         Plaintiff seeks damages in excess of $5,000,000.00 for compensatory,
   13   equitable, and punitive damages.
   14   d. Insurance:
   15         Plaintiff does not have insurance coverage for this lawsuit.            Defendant
   16   University is the state of California acting in its higher education capacity and, as
   17   such, is self-insured.
   18   e. Motions:
   19         Plaintiff anticipates motions seeking to (i) add other parties or claims or (ii)
   20   file amended pleadings. Plaintiff proposes November 26, 2019, for the last day to
   21   amend pleadings or add parties. Defendants propose December 15, 2018 for the
   22   last day to amend pleadings or add parties. The parties anticipate filing Motions
   23   for Summary Judgment or Motion for Summary Adjudication during the pendency
   24   of this action. The parties also anticipate filing motions in limine prior to trial.
   25   f. Discovery and experts:
   26
              Plaintiff does not propose any changes to the form or requirement for
   27
        disclosures under Rule 26(a)(1) or (2) or the Local Rules regarding discovery.
   28
                                                    5
                                         JOINT RULE 26(F) REPORT
Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 6 of 9 Page ID #:355



    1
        (1) Plaintiff’s Position
    2
        (a) Plaintiff proposes that, in accordance with Fed. R. Civ. P. 26(a), the parties will
    3
        exchange initial disclosure by October 29, 2018, within 14 days after the Rule
    4
        26(f) conference on October 15, 2018.
    5
        (b) Plaintiff proposes to take twenty (20) depositions.
    6
        (c) Plaintiff desires to ask each defendant to produce documents related to his/her
    7
        financial condition. The documents are required for assessing punitive damages.
    8
        (d) Plaintiff proposes that service of written discovery and other non-filed
    9
        documents would be effective if served on the parties via e-mail.
   10
        (e) Plaintiff proposes that the parties file a Joint Motion for Protective Order for
   11
        personnel files, including Personnel Action File and Working Personnel Action
   12
        File, of professors who were considered by Plaintiff to be similarly situated with
   13
        Plaintiff Myung Choi. After Plaintiff and Defendants review and discuss
   14
        personnel files, Plaintiff proposes Plaintiff and Defendants will stipulate whether a
   15
        certain professor is similarly situated with Plaintiff.
   16
        (f) Plaintiff wishes to complete all fact and expert discovery by December 24,
   17
        2019.
   18
        b. Defendants’ Position
   19
                (1) Defendants propose the parties exchange initial disclosures by November
   20
        5, 2018.
   21
   22
                (2) Defendants oppose Plaintiff’s request to conduct 20 depositions and

   23
        request the parties be limited to ten depositions in accordance with the Federal

   24   Rules of Civil Procedure.

   25           (3) Defendants object to the production of personal financial information

   26   absent a finding of liability.

   27           (4) Defendants agree to accept documents electronically, but request the

   28   time for response be calculated as though the parties had served by mail.
                                                    6
                                         JOINT RULE 26(F) REPORT
Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 7 of 9 Page ID #:356



    1
                (5) Defendants agree to file a Joint Motion for Protective Order to protect
    2
        confidential information, although the Parties do not agree on which files, if any,
    3
        are similarly-situated comparators. The protective order will be essential if any
    4
        faculty personnel files are produced due to their confidential nature.
    5
                (6) Defendants request to complete all fact and expert discovery by May 13,
    6
        2019.
    7
                (7) Defendants request the Court order the parties to not duplicate discovery
    8
        efforts related to the parallel state proceeding, to include limiting the ability of the
    9
        parties to take a second deposition of a witness or propound duplicate written
   10
        discovery. Further, Defendants requests the parties stipulate, or the Court orders,
   11
        that discovery in the parallel state action be admissible in this action.
   12
        g. Settlement and settlement mechanism:
   13
                No settlement discussions and/or written communications have occurred.
   14
        The parties selects ADR Procedure No. 2 (Court Mediation Panel) pursuant to L.R.
   15
        16-15.4.
   16
        h. Trial estimate:
   17
                Plaintiff requests a trial by jury. Plaintiff contemplates calling twenty (20)
   18
        witnesses; Plaintiff estimates that a trial in this matter will take ten (10) days.
   19
        Defendants anticipates calling approximately five to seven witnesses (including
   20
        expert witnesses) other than the individual Defendants, who will likely be called by
   21
        Plaintiff as adverse witnesses. Defendants estimate a seven-court day trial.
   22
        i. Timetable:
   23
                The Presumptive Schedule of Pretrial Dates form is attached as Exhibit A to
   24
        this Joint Report.
   25
        j. Other issues:
   26
                The parties do not believe this case presents any unusual legal, technical or
   27
        technological issues. Plaintiff does not anticipate requesting severance, bifurcation
   28
                                                    7
                                         JOINT RULE 26(F) REPORT
Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 8 of 9 Page ID #:357



    1
        or other ordering of proof. Defendants anticipate requesting bifurcation with
    2
        regard to punitive damages if there is an initial finding of liability.
    3
        k. Conflicts:
    4
        Plaintiff is not a corporate party.
    5
        l. Patent cases:
    6   This is not a patent case.
    7   m. Magistrates:
    8   The parties do not wish to have a Magistrate Judge preside.
    9
   10   Dated: October 5, 2018                   Respectfully submitted,
   11
   12                                            By:/s/ Juan Hong
                                                 Juan Hong
   13                                            Attorney for Plaintiff Myung Choi
                                                 Law Office of Juan Hong, A Law Corp.
   14
                                                 4199 Campus Drive, Suite 550
   15                                            Irvine, CA 92612
   16                                            By: /s/ Kevin Brown
                                                 SANDRA L. McDONOUGH
   17                                            CORRIE J. KLEKOWSKI
   18                                            KEVIN M. BROWN
                                                 Attorneys for Defendant
   19                                            PAUL, PLEVIN, SULLIVAN
                                                 CONNAUGHTON LLP
   20                                            101 West Broadway, Ninth Floor
                                                 San Diego, California 92101-8285
   21
   22
   23
   24
   25
   26
   27
   28
                                                    8
                                         JOINT RULE 26(F) REPORT
Case 5:14-cv-01707-VAP-SHK Document 47 Filed 10/05/18 Page 9 of 9 Page ID #:358



    1           EXHIBIT A: SCHEDULE OF PRETRIAL AND TRIAL DATES
    2   CASE NAME:           MYUNG CHOI v. AURORA WOLFGANG et al.
    3   CASE NO.:            5:14 CV 01707 VAP (DTB)
    4
                    Matter                   Plaintiff       Defendants   Court’s
    5                                        Request           Request     Order
    6   Trial Date (Tuesday)              1/21/2020        9/10/19
        Jury * (plaintiff)_ Court__
    7   Length:                           10 Days          7 Days
    8   Pretrial Conf., L.R.              12/10/2019       8/26/19
        16; Hearing on
    9   Motions in Limine
   10   Last Day to conduct               7/23/2019        8/16/19
        Settlement Conf.,
   11
        L.R. 16-15
   12   Last Day for Hearing              11/11/2019       6/17/19
        Non-discovery motions
   13
        All Discovery Cutoff,             10/21/2019       5/13/19
   14   Including hearing all
   15   Discovery motions
        Expert Disclosure                 12/24/2019       8/1/19
   16   (rebuttal)
   17   Expert Disclosure                 11/19/2019       7/1/19
        (initial)
   18   Last day to amend                 11/26/2019       12/15/18
   19   pleadings or add
        parties
   20
        Last day for filing               N/A              N/A
   21   Motion for class
        Certification (if
   22
        Applicable)
   23   Hearing on motion for             N/A              N/A
   24
        Class certification
        (if applicable)
   25
   26   LOCAL RULE 16-15 Settlement Choice
        ____ U.S. Magistrate Judge (#1)
   27   *    Attorney Settlement Officer Panel (#2)
   28   ____ Outside ADR (#3)
                                                9
                                      JOINT RULE 26(F) REPORT
